EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K. Prewitt on 1/7/2022.
The application has been amended as follows: 

9. (Currently Amended) An article of manufacture comprising: 
a non-transitory computer readable medium; and 
computer-executable instructions carried on the computer readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to, in an information handling system comprising a non-transitory computer readable media communicatively coupled to the processor and having stored thereon a primary operating system of the information handling system and a secondary operating system of the information handling system and a network interface communicatively coupled to the processor and configured to couple the information handling system to a network, during a boot of the information handling system and responsive to a condition for launching the secondary operating system: 
initialize, with a basic input/output system of the information handling system, a network driver for communicating with the network via the network interface; 
download, with the basic input/output system, from a secure, verified network location within the network a security manifest file for a most recent version of the secondary operating system, the security manifest file comprising metadata regarding a file system layout for the most recent version of the secondary operating system; 
based on the file system layout of the security manifest file and an actual file system layout of the secondary operating system as stored within the information handling system, determine, with the basic input/output system, one or more portions of the secondary operating system requiring update; and 
download, with the basic input/output system, the one or more portions of the secondary operating system and apply the one or more portions to the secondary operating system as stored within the information handling system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115